        Case 4:17-cv-00334-DPM Document 53 Filed 11/13/18 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

MICHAEL BULL and                               §
TAMMIE BULL,                                   §
                                               §
      Plaintiffs,                              §
v.                                             §    Case No.: 4:17-cv-334-DPM
                                               §
FREEDOM MORTGAGE                               §
CORPORATION                                    §
AND LOANCARE, LLC,                             §
                                               §
      Defendants.                              §


                 FREEDOM MORTGAGE CORPORATION’S
                  MOTION FOR SUMMARY JUDGMENT


      COMES NOW, Freedom Mortgage Corporation (“Freedom”), and pursuant

to Federal Rule of Civil Procedure 56, requests that this Court dismiss each count

advanced against it by the plaintiff Tammie Bull, individually and as special

administrator of the Estate of Michael Bull (“Plaintiff”) and enter a decree of

foreclosure in favor of Freedom because:

      1.     Freedom has clear standing to enforce the note and its attendant security

interests by reason of possession of the original note that is indorsed in blank;

      2.     Plaintiff lacks standing to assert claims related to the assignment of

mortgage because she is neither party to nor third party beneficiary of that document;

                                           1
        Case 4:17-cv-00334-DPM Document 53 Filed 11/13/18 Page 2 of 3



      3.     Plaintiffs’ allegations do not otherwise provide a basis for a quiet title

action and lack substantive merit.

      4.     In support of this motion, Freedom attaches Exhibits 1-5.

      WHEREFORE, as fully set forth in Freedom’s supporting brief, this Court

should dismiss Plaintiff’s Complaint with prejudice and enter a judgment and a

decree of foreclosure.

                                       /s/ Blake B. Goodsell
                                       Blake B. Goodsell (Ark. Bar #2012226)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1819 Fifth Avenue North
                                       Birmingham, Alabama 35203
                                       bgoodsell@bradley.com
                                       Telephone: (205) 521-8000
                                       Facsimile: (205) 521-8800
                                       and
                                       David Smith (pro hac vice pending)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       JP Morgan Chase Tower
                                       600 Travis Street, Ste. 4800
                                       Houston, Texas 77002
                                       dsmith@bradley.com
                                       Telephone: (346) 310-6200
                                       Facsimile: (346) 310-6100

                                       Attorneys for Freedom
                                       Mortgage Corporation




                                          2
        Case 4:17-cv-00334-DPM Document 53 Filed 11/13/18 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following:

      John Ogles
      Ogles Law Firm, P.A.
      200 S. Jeff Davis
      P.O. Box 891
      Jacksonville, Arkansas 72078
      jogles@aol.com

      Brien G. Saputo
      Mackie Wolf Zientz & Mann, PC
      124 W. Capitol Avenue, Ste. 1560
      Little Rock, 72201
      Telephone: (501) 429-4719
      Facsimile: (501) 588-0070
      bsaputo@mwzmlaw.com

                                       /s/ Blake B. Goodsell
                                       OF COUNSEL




                                          3
